Citation Nr: 1416389	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-33 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for adenocarcinoma of the lung, postoperative, with asbestosis and emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to December 1964.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The Veteran's service-connected adenocarcinoma of the lung, postoperative with asbestosis and emphysema has been manifested by no more than FVC of 65- to 74- percent predicted or DLCO (SB) of 40- to 55- percent predicted.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for adenocarcinoma of the lung, postoperative with asbestosis and emphysema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6833 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For increased compensation claims, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

By letter dated in June 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information he needed to provide, and what information and evidence VA would attempt to obtain.  VA also informed him of the necessity of providing evidence demonstrating a worsening or increase in severity of the respective disability and was advised that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes.  Accordingly, no further development is required with respect to the duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded four VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's claim on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board will address the merits of the claim.

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's adenocarcinoma of the lung, postoperative with asbestosis and emphysema is currently rated as 60 percent disabling under Diagnostic Code 6833, which provides the rating criteria for interstitial lung disease.

Diagnostic Code 6833 warrants a 100 percent rating for forced vital capacity (FVC) less than 50- percent predicted, or; diffusion capacity of the lung for carbon monoxide by single breath method (DLCO (SB)) less than 40- percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  A 60 percent rating is warranted for FVC of 50- to 64- percent predicted, or; DLCO (SB) of 40- to 55- percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  4.97, Diagnostic Code 6833 (2013).

The Board notes that 38 C.F.R. § 4.96 (2013) provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, pulmonary function tests (PFTs) are required except in certain circumstances specified in 
38 C.F.R. § 4.96(d).

VA clinical records dated from October 2008 to July 2009 note treatment for pneumonia and ongoing respiratory complaints.  However, there was no indication that the Veteran's adenocarcinoma of the lung had worsened.  VA treatment records dated in July 2011 note a diagnosis of angina and hypertension.

The Veteran was afforded a VA examination in November 2008.  At the time of the examination, his symptoms included shortness of breath with exertion and occasional cough productive of yellowish sputum.  He denied a history of asthma, concurrent respiratory disease, respiratory failure or oxygen.  His current medication included the metered dose inhaler Albuterol and other medications intended to reduce the mucous secretion in the lungs.

Physical examination indicated that the lungs were clear to auscultation in all lobes and there was no evidence of labored respiration, wheezing, rales or rhonchi.  PFTs revealed FVC of 59 percent predicted.  A DLCO test was not performed as the examiner indicated that it was not clinically indicated.  The examiner noted that the Veteran's condition had progressed to status post-surgical excision of right upper lobe carcinoma with scar.  He also noted the condition was stable but intermittently symptomatic.

The Veteran was afforded a VA examination in August 2010.  However, he was unable to perform satisfactory maneuvers that were adequate for interpretation.  Therefore, results were not available.

The Veteran was afforded a VA examination in November 2012.  PFTs revealed FVC of 68 percent predicted.  DLCO was 51 percent predicted.  

An additional VA comprehensive examination was provided in January 2013.  The current symptom noted was shortness of breath.  It was noted that the Veteran had restrictive lung disease, however the condition did not require the use of corticosteroid medications, inhaled medications, oral bronchodilators, antibiotic or outpatient oxygen therapy.  It was noted that the respiratory condition did not result in cardiopulmonary complications such as cor pulmonale or pulmonary hypertension.  PFT was not performed because the Veteran could not tolerate the procedure.  

In an October 2008 statement provided by the Veteran's wife, she asserted that there had been a drastic decline in his activities of daily living.  She noted that he had increased shortness of breath requiring him to frequently stop and rest when climbing stairs or walking around.  

Having carefully considered the Veteran's claim in light of the schedular criteria listed above, the Board finds a disability rating in excess of 60 percent is not warranted at this time.  The evidence indicates that the Veteran's FVC ranged from 59 percent to 68 percent predicated.  Additionally, his DLCO was 51 percent.  There is no evidence indicating that the Veteran had a FVC less than 50 percent predicated, a DLCO less than 50 percent predicated or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Moreover, the VA examiner determined that the Veteran's respiratory condition did not result in cardiopulmonary complications such as cor pulmonale or pulmonary hypertension or require outpatient oxygen therapy.  Therefore, the Board finds that a higher disability rating is not warranted.  38 C.F.R. § 4.97, Diagnostic Codes 6833.

The Board acknowledges the Veteran's assertion of shortness of breath, as he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds no reason to question the sincerity of the Veteran's statements, and thus such evidence is found credible.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating, he is not competent to make such an assertion. 

The Board has also considered whether a staged rating is appropriate under Hart.  However, the Board finds the Veteran's symptoms have been relatively constant throughout the appeal period so a disability rating greater than 60 percent would not be appropriate at any stage during the appeal period.  

Therefore, based on the analysis above, the preponderance of the evidence is against entitlement to an evaluation in excess of 60 percent for the Veteran's service-connected adenocarcinoma of the lung, postoperative with asbestosis and emphysema.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Extra-schedular Consideration

Finally, the Board finds that the Veteran's adenocarcinoma of the lung, postoperative with asbestosis and emphysema does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's adenocarcinoma of the lung, postoperative with asbestosis and emphysema is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has already been granted a TDIU based on his service connected disabilities.  Therefore, consideration of TDIU is not warranted in this case.


ORDER

Entitlement to an evaluation in excess of 60 percent for adenocarcinoma of the lung, postoperative with asbestosis and emphysema is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


